—Appeal from a judgment of the County Court of Ulster County (Sirkin, J.), rendered May 1, 1998, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
Following the denial of defendant’s pretrial motion seeking to suppress certain identification testimony, defendant pleaded guilty to the crime of burglary in the first degree in satisfaction of a four-count indictment. He was sentenced as a second felony offender to the minimum permissible prison term of 8 years. Defense counsel contends that there are no nonfrivolous issues which can be raised on appeal and seeks to be relieved of her assignment as counsel for defendant. Upon review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.